Citation Nr: 1420564	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

(The issues of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain with spondylosis and entitlement to an initial rating in excess of 10 percent for lumbosacral strain with spondylosis are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified before the undersigned acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In a January 2008 decision, the Board, in part, denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court vacated the January 2008 Board decision, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (JMR).  In December 2009, the Board remanded this matter for further evidentiary development.  After that development was completed, the Board again denied the Veteran's claim in September 2010.  The Veteran again appealed that decision to the Court, which vacated the September 2010 Board decision and remanded the claim for further development pursuant to another JMR.  The Board remanded this matter in November 2011 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.





REMAND

In November 2011, the Board remanded this matter for compliance with development ordered in the January 2011 JMR.  Specifically, the Board ordered the AOJ to provide the Veteran's representative with a complete copy of the Veteran's service personnel records, as well as any additional documentation associated with the claims file as a result of the Board's December 2009 remand.  The December 2009 remand ordered the AOJ to contact the National Personnel Records Center (NPRC), as well as the service department, and request them to furnish all service records pertaining to the Veteran's service in South Korea from March 1968 to August 1968 and in Thailand from April 1969 to March 1970.  The RO was to use these records to determine whether the Veteran was exposed to Agent Orange during these periods.

Of record are printed requests for information from the NPRC via the U.S. Army and Joint Services Records Research Center (JSRRC).  In August 2013, the AOJ asked the JSRRC to research whether members from the 479th Field Maintenance Squadron in Tachikawan were dispatched to Korea and if so, whether they were located in the demilitarized zone (DMZ).  The dates encompassed in this request were April 1, 1968 to June 1, 1968.  The JSRRC researched the available U.S. Air Force historical data, to include the 1968 US Air Force Station Lists, and determined that the 479th Field Maintenance Squadron was assigned to the 479th Tactical Fighter Wing stationed in California.  Therefore, JSRRC was unable to document whether the 479th Field Maintenance Squadron was stationed in Japan or that members of the unit were sent to Osan, Korea.  However, the JSRRC noted that Osan, Korea is forty miles south of the DMZ.  Because the JSRRC reviewed the U.S. Air Force Station Lists and considered the period of 1968, the Board finds that the request for information about the Veteran's service in Korea has been substantially completed.

However, the Board finds that the request for information about the Veteran's service and possible exposure to herbicides while serving in Thailand have not been substantially completed.  As noted above, the pertinent period for consideration is from April 1969 to March 1970.  In June 2013, the AOJ requested that the JSRRC confirm Agent Orange exposure while he was a mail handler serving in Thailand from April 4, 1969 to May 31, 1969.  The JSRRC responded that the available historical data from the U.S. Air Force dated January and February 1969, to include the 1969 U.S. Air Force Station Lists, did not document the Detachment 1604, USAFPAC Postal and Courier Region, Don Muang Airport, Thailand as a valid unit.  The JSRRC stated that the historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Don Muang Air Force Base, Thailand, during the stated time frames.  The AOJ did not follow up with requests for the remainder of 1969 or 1970.  Based on the foregoing, and in accordance with past Board remands, the Board finds that a remand is warranted to determine whether the Veteran's unit served in Thailand from June 1969 to March 1970 and whether he was exposed to herbicides during that time.

Accordingly, the case is REMANDED for the following action:

1. Contact the JSRRC to determine whether the Veteran served in Thailand between June 1969 to March 1970 and if so, whether he was exposed to herbicides.  Please document all requests for information as well as all responses in the claims file.  Verification of all months during this time period should be conducted and continued until a response is received, either positive or negative for all the time periods in question.  

2. Complete any additional development necessary.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



